DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 6/5/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
578 in figure 15C
S210 in figure 24A
S222 in figure 24B
S232 in figure 24C
S234 in figure 24D
S230 in figure 24
S236 in figure 24E
S250 in figure 24F
S260 in figure 24G
S270 in figure 24G
S232 in figure 25A
S240 in figure 25A
S234 in figure 25B
S236 in figure 25C
S242 in figure 25D
S260 in figure 26
S280 in figure 26
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
8210 in paragraph 0046
8220 in paragraph 0046
8222 in paragraph 0046
8250 in paragraph 0046
8230 in paragraph 0046
8240 in paragraph 0051
8236 in paragraph 0051
8242 in paragraph 0051
8250 in paragraph 0052
8260 in paragraph 0053
8270 in paragraph 0054
8280 in paragraph 0055
Examiner has identified only one instance of these reference numerals. However, there are more than one instances of the reference elements above in addition to other paragraphs not described above. Furthermore, there could be any other 4-digit reference numeral that starts with “8” not found in the drawings. Therefore examiner requests applicant to check all the 4-digit reference numeral starting with “8” is present in the drawings. It appears that reference number 8 in 4-digit reference numeral is represented by “S” in the drawings.

Double Patenting
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of U.S. Patent No. 10,569,057. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 in the instant application is broader than claims 1 and 23 of Patent document.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,569,057. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 in the instant application is broader than claim 2 of Patent document.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,569,057. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 in the instant application is broader than claim 16 of Patent document.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,569,057. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 in the instant application is broader than claim 17 of Patent document.
27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,569,057. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 27 in the instant application is broader than claim 18 of Patent document.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,569,057. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 28 in the instant application is broader than claim 19 of Patent document.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,569,057. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 in the instant application is broader than claim 20 of Patent document.
Conclusion
The rejection of claims 21-37 over the prior art is withheld until claims overcome the double patenting rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moulton (US 20040102735) – discloses a design of an intravenous medical device comprising a frame including a catheter hub and a stabilization hub
Brimhall (US 7,798,994) – discloses a design of a septum coupled to a hub wherein the septum is configured to receive a needle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783